If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 15, 2021
               Plaintiff-Appellee,

v                                                                    No. 350631
                                                                     Oakland Circuit Court
BRIAN EDWARD BROOKS,                                                 LC No. 2018-267401-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and FORT HOOD and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of possession of methamphetamine,
MCL 333.7403(2)(b)(i), for which he was sentenced as fourth-offense habitual offender, MCL
769.12, to 330 days in jail with credit for 183 days. On appeal, defendant challenges the trial
court’s denial of defendant’s pretrial motion to suppress a search warrant for a GPS tracking device
placed on defendant’s vehicle, asserting the warrant lacked probable cause. We affirm.

                                 I. FACTUAL BACKGROUND

       In June 2018, Oakland County Narcotics Enforcement Team Detective Austin Bishop filed
an affidavit requesting a warrant to place a GPS tracking device on a 2006 Mercury Milan
frequently used by defendant.1 The affidavit stated that Detective Bishop had learned from a
confidential informant that defendant would be purchasing approximately 4 ounces of
methamphetamine from California, having it shipped to Muskegon, Michigan, and transporting it
back to Oakland County in the Mercury Milan. The warrant was approved, and thereafter,
Detective Bishop placed the tracking device on the vehicle.

      A few days later, police learned from the tracker that the vehicle was traveling toward
Oakland County. Detective Bishop and several other detectives began to travel toward the


1
  The vehicle purportedly belonged to defendant’s father, but Detective Bishop witnessed
defendant using the vehicle multiple times in the days leading up to the warrant request.


                                                -1-
Mercury Milan’s projected location. When defendant began driving north on I-75, the detectives
contacted Hazel Park Police Officer Ryan McCabe, informed him that defendant had two current
warrants out for his arrest, and instructed Officer McCabe to stop defendant. An inventory search
of the Mercury Milan uncovered two packages of methamphetamine and other drug-related
paraphernalia.

         Defendant was charged with possession of methamphetamine, MCL 333.7403(2)(b)(i),
delivery and manufacture of methamphetamine, MCL 333.7401, and driving on a suspended
license, MCL 257.904. Defendant moved to suppress the evidence obtained from the search of his
vehicle, arguing that the search warrant related to the GPS tracking device lacked probable cause.
Specifically, defendant contended that there was little reason to believe that the confidential
informant was reliable or that his allegations were based on personal knowledge. The trial court
denied defendant’s motion, finding the affidavit contained information that demonstrated the
reliability of the informant, including a number of details that were personally verified by
Detective Bishop prior to submitting the affidavit.2 Ultimately, a jury convicted defendant of
possession of methamphetamine, and acquitted him of the other two charges. Defendant now
appeals his conviction.

                                           II. ANALYSIS

        Defendant argues the trial court erred when it denied his pretrial motion to suppress the
evidence because the affidavit supporting the search warrant was insufficient to establish probable
cause, and the warrant was therefore defective. We disagree.

       “Questions of law relevant to a motion to suppress evidence are reviewed de novo.” People
v Keller, 479 Mich 467, 473; 739 NW2d 505 (2007) (quotation marks and citation omitted).
However, “after-the-fact scrutiny by courts of the sufficiency of an affidavit should not take the
form of de novo review. A magistrate’s ‘determination of probable cause should be paid great
deference by reviewing courts.’ ” People v Russo, 439 Mich 584, 603-604; 487 NW2d 698 (1992),
quoting Illinois v Gates, 462 US 213, 236-237; 103 S Ct 2317; 76 L Ed 2d 527 (1983). “Affording
deference to the magistrate’s decision simply requires that reviewing courts ensure that there is a
substantial basis for the magistrate's conclusion that there is a ‘fair probability that contraband or
evidence of a crime will be found in a particular place.’ ” Russo, 439 Mich at 604, quoting Gates,
462 US at 238.

        The Fourth Amendment to the United States Constitution protects the “right of the people
to be secure in their persons, houses, papers, and effects[] against unreasonable searches and
seizures.” US Const, Am IV. It also states that “no [w]arrants shall issue, but upon probable
cause, supported by [o]ath or affirmation, and particularly describing the place to be searched, and
the persons or things to be seized.” Id. Likewise, the Michigan Constitution provides that “[n]o
warrant to search any place or to seize any person or things or to access electronic data or electronic
communications shall issue without describing them, nor without probable cause, supported by


2
  Defendant later moved to suppress the evidence a second time on the basis that it was obtained
through an illegal stop. The trial court also denied that motion, and defendant does not challenge
that denial on appeal.


                                                 -2-
oath or affirmation.” Const 1963, art 1, §11. “Generally, evidence obtained in violation of the
Fourth Amendment is inadmissible as substantive evidence in criminal proceedings.” People v
Kazmierczak, 461 Mich 411, 418; 605 NW2d 667 (2000). The United States Supreme Court has
held that the attachment of a GPS tracking device to someone’s car is a search requiring probable
cause. United States v Jones, 565 US 400, 404; 132 S Ct 945; 181 L Ed 2d 911 (2012).

        Probable cause exists “where the facts and circumstances within an officer’s knowledge
and of which he has reasonably trustworthy information are sufficient in themselves to warrant a
man of reasonable caution in the belief that an offense has been or is being committed.” People v
Champion, 452 Mich 92, 115; 549 NW2d 849 (1996). Probable cause must be based on facts
presented in a signed affidavit to a magistrate, who then decides whether to issue a warrant on the
basis of the affidavit’s contents. People v Waclawski, 286 Mich App 634, 698; 780 NW2d 321
(2009). “When probable cause is averred in an affidavit, the affidavit must contain facts within
the knowledge of the affiant rather than mere conclusions or beliefs.” Id. at 698. When reviewing
a search warrant and underlying affidavit, we read them “in a common-sense and realistic manner.”
People v Whitfield, 461 Mich 441, 446; 607 NW2d 61 (2000) (quotation marks and citation
omitted).

        Probable cause can be established on the basis of information obtained from an anonymous
informant, but the affidavit must contain “affirmative allegations from which the judge or district
magistrate may conclude that the person spoke with personal knowledge of the information and
either that the unnamed person is credible or that the information is reliable.” MCL 780.653(b).
The United States Supreme Court has held that, in determining the legitimacy of an anonymous
tip, the informant’s “veracity,” “reliability,” and “basis of knowledge” are all relevant
considerations. Gates, 462 US at 230. A judge’s job in considering the affidavit is to “make a
practical, common-sense decision whether, given all the circumstances set forth in the affidavit
before him,” there is a “fair probability that contraband or evidence of a crime will be found in a
particular place.” Id. at 238. A warrant may issue “if the police have conducted an independent
investigation to confirm the accuracy and reliability of the information regardless of the knowledge
and reliability of the source.” Waclawski, 286 Mich App at 699.

        Defendant claims the search warrant in this case lacked probable cause because there was
no showing that the informant’s allegations came from personal knowledge. Specifically,
defendant argues that the informant failed to provide sufficiently detailed information about
defendant’s actions, defendant’s plans, and the kinds of narcotics that would be involved, and that
the informant’s lack of detail suggests the informant’s allegations were not made on the basis of
personal knowledge. We disagree.

       As the trial court noted, much of the information provided by the informant was
corroborated by subsequent police surveillance, including defendant’s address, defendant’s
presence at that address, the Mercury Milan vehicle, and circumstances that suggested to Detective
Bishop that narcotics were, in fact, being sold by defendant.3 These facts all suggest the informant


3
  Prior to obtaining the warrant and attaching the GPS device, Detective Bishop observed
defendant’s home and witnessed “short term, heavy traffic,” which Detective Bishop understood
to be “consistent with the sale of narcotics.”


                                                -3-
had a personal “basis of knowledge” that supported his or her reliability. Gates, 462 US at 230.
They further support the issuance of a warrant because Detective Bishop “conducted an
independent investigation to confirm the accuracy and reliability of the information.” Waclawski,
286 Mich App at 699. And, the fact that the informant had previously provided information
leading to the execution of two search warrants in Oakland County further supported the reliability
of the informant. See Gates, 462 US at 244-245 (indicating that the reliability of an informant’s
allegations may be bolstered by the fact that the informant provided reliable information in the
past).

        Additionally, defendant’s argument that the information provided by the informant was not
sufficiently detailed is without merit. The informant specified the exact number of ounces of
methamphetamine that was to be purchased, the state it would be shipped from, the address it
would be shipped to, the vehicle that would be used to transport it to Oakland County, the license
plate number of that vehicle, and the identity of the driver. The informant even described
defendant’s wariness and suspicion of law enforcement, further suggesting that his or her
information came from personal knowledge of defendant. This detailed information, much of
which was confirmed by police surveillance, strongly suggested that the information provided by
the informant was reliable and credible.

        Defendant refers us to People v Wares, 129 Mich App 136, 138; 341 NW2d 256 (1983),
wherein a confidential informant participated in “controlled buys” of narcotics from the defendant
prior to providing information in support of a warrant. The suggestion seems to be that, because
the informant in this case did not participate in similar controlled transactions, the informant cannot
be considered credible or cannot be said to have had personal knowledge of the allegations. This
argument is unavailing; there is simply no requirement that a confidential informant must
personally purchase narcotics from a defendant before she or he can be said to have personal
knowledge that a crime has been or is going to be committed. Moreover, as noted above, the
consideration of a search warrant is one involving the entirety of the circumstances and facts in
the affidavit, Gates, 462 US at 238; Waclawski, 286 Mich App 634, 698, and many of the facts
alleged by the informant in this case were later verified by Detective Bishop before his warrant
request was made.4



4
  As an aside, even assuming arguendo that the search warrant in this case was defective for lack
of probable cause, we would nonetheless conclude that suppression is not an appropriate remedy.
First, the Supreme Court of the United States provided in Utah v Streiff, ___ US ___, ___; 136 S
Ct 2056, 2064;195 L Ed 2d 400 (2016), that, in circumstances such as this, even where the initial
stop may be illegal, the existence and discovery of valid warrants for a defendant’s arrest attenuates
the connection between the unlawful stop and the evidence seized such that the evidence may later
be admissible at trial. Here, even assuming the warrant that permitted the placement of the GPS
tracking device was invalid, defendant was arrested on the basis of additional outstanding warrants,
and was searched incident to the same. Second, we would further conclude that the good-faith
exception to the warrant requirement applies. When the police rely in good faith on a search
warrant, the items they seize need not be suppressed even if the warrant they relied on is later
declared invalid. People v Goldston, 470 Mich 523, 525-526; 682 NW2d 479 (2004). In such



                                                 -4-
        For all of the above reasons, the trial court did not err in denying defendant’s pretrial
motion to suppress.

       Affirmed.



                                                              /s/ Jane M. Beckering
                                                              /s/ Karen M. Fort Hood
                                                              /s/ Michael J. Riordan




cases, suppression is only proper in a limited number of circumstances such as where the judge is
misled by knowingly false statements, where the judge abandons his judicial role such that “no
reasonably well trained officer should rely on the warrant,” or where the warrant is so lacking in
details and particulars that no officer could reasonably believe it to be valid. United States v Leon,
468 US 897, 923; 104 S Ct 3405; 82 L Ed 2d 677 (1984). All evidence suggests that Detective
Bishop relied in good faith on the search warrant, and none of the additional circumstances that
would otherwise permit suppression are present in this case.


                                                 -5-